DETAILED ACTION
Applicant’s preliminary amendment, filed February 19, 2020, is fully acknowledged by the Examiner. Currently, claims 2-21 are pending with claim 1 cancelled and claims 2-21 newly added. The following is a complete response to the February 19, 2020 communication.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 2 objected to because of the following informalities:  The claim utilizes language including “at least one piezoelectric ultrasound therapy element” and “the piezoelectric ultrasound therapy element”. The Examiner respectfully requests that consistent language of “at least one piezoelectric ultrasound therapy element” and “the at least one piezoelectric ultrasound therapy element” be utilized throughout the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the claim recites the limitation of “the ultrasound probe comprises a plurality of piezoelectric ultrasound therapy elements” therein. Parent claim 1 has set forth “at 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,532,230. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that the limitations of each of instant independent claims 2, 12 and 18 can be found in respective patented independent claims 1, 11 and 17. The difference between the instant and patented claims exist in minor language differences and claim limitations, such differences not resulting in the instant claims being patentably distinct from the patented claims. Instant dependency claims 3-11, 13-16 and 18-21 correlate to the patented dependency claims 2-10, 12-16 and 18-20.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,046,182. Although the instant and patented claims at issue are not identical, they are not patentably distinct from each other because it is clear that the limitations of each of the instant claims can be found in at least one of the respective patented claims 1-20. The difference between the instant and patented claims exist in 
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No .9,427,601 B2. Although the instant and patented claims at issue are not identical, they are not patentably distinct from each other because it is clear that the limitations of each of the instant claims can be found in at least one of the respective patented claims 1-20. The difference between the instant and patented claims exist in minor language differences and claim limitations, such differences not resulting in the instant claims being patentably distinct from the patented claims. 
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,915,853. Although the instant and patented claims at issue are not identical, they are not patentably distinct from each other because it is clear that the limitations of each of the instant claims can be found in at least one of the respective patented claims 1-20. The difference between the instant and patented claims exist in minor language differences and claim limitations, such differences not resulting in the instant claims being patentably distinct from the patented claims. 
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,444,562. Although the instant and patented claims at issue are not identical, they are not patentably distinct from each other because it is clear that the limitations of each of the instant claims can be found in at least one of the respective patented claims 1-20. The difference between the instant and patented claims exist in minor language differences and claim limitations, such differences not resulting in the instant claims being patentably distinct from the patented claims. 
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,506,486. Although the instant and patented claims at issue are not identical, they are not patentably distinct from each other because it is clear that the limitations of each of the instant claims can be found in at least one of the respective patented claims 1-20. The difference between the instant and patented claims exist in minor language differences and claim limitations, such differences not resulting in the instant claims being patentably distinct from the patented claims. 
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,366,622. Although the instant and patented claims at issue are not identical, they are not patentably distinct from each other because it is clear that the limitations of each of the instant claims can be found in at least one of the respective patented claims 1-20. The difference between the instant and patented claims exist in minor language differences and claim limitations, such differences not resulting in the instant claims being patentably distinct from the patented claims. 
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,960,236 B2. Although the instant and patented claims at issue are not identical, they are not patentably distinct from each other because it is clear that the limitations of each of the instant claims can be found in at least one of the respective patented claims 1-20. The difference between the instant and patented claims exist in minor language differences and claim limitations, such differences not resulting in the instant claims being patentably distinct from the patented claims. 
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,525,288 B2. Although the instant and 
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,974,982. Although the instant and patented claims at issue are not identical, they are not patentably distinct from each other because it is clear that the limitations of each of the instant claims can be found in at least one of the respective patented claims 1-20. The difference between the instant and patented claims exist in minor language differences and claim limitations, such differences not resulting in the instant claims being patentably distinct from the patented claims. 
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,320,537. Although the instant and patented claims at issue are not identical, they are not patentably distinct from each other because it is clear that the limitations of each of the instant claims can be found in at least one of the respective patented claims 1-20. The difference between the instant and patented claims exist in minor language differences and claim limitations, such differences not resulting in the instant claims being patentably distinct from the patented claims. 
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,690,779. Although the instant and patented claims at issue are not identical, they are not patentably distinct from each other because it is clear that the limitations of each of the instant claims can be found in at least one of the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.